OPINION
PER CURIAM:
The sole issue in this appeal is whether basic loss benefits under the Pennsylvania No-Fault Motor Vehicle Insurance Act may be “stacked.” We have held up disposition of this appeal until the issue could be determined by this court en banc, which has now held that basic loss benefits may not be stacked. Antanovich v. Allstate Insurance Company, 320 Pa.Super.Ct. 322, 467 A.2d 345 (1983). Since the court below computed the amounts the insurance company was ordered to pay under the assumption that benefits may be stacked, we must vacate the order and remand with a direction to recompute the benefits in accordance with Antanovich v. Allstate Insurance Company, supra.
Order vacated, and case remanded with instructions. Jurisdiction is relinquished.